Willsox, Judge.
That portion of the charge of the court which undertakes to apply the law directly to the facts of the case is as follows: “If you find from the evidence that the defendant, W. H. Crawford, did, at the time and place as charged in the bill of information, take hold of the hand, and place his arm around the shoulder of, Miss Sallie Williams, in an unfa*457miliar and indecent manner, and calculated to injure her, you will find him guilty of an aggravated assault,” etc. The charge was promptly excepted to by the defendant.
Opinion delivered June 5, 1886.
We are of the opinion that the portion of the charge above quoted is erroneous. Defendant may have taken hold of Miss Williams’s hand and placed his arm around her shoulder in a familiar and indecent manner, calculated to injure her feelings, and still not have been guilty of any offense. He may have had no intention of injuring her, and without such intent there was no assault; He may have had Miss Williams’s consent to so conduct himself. If so, there was no assault. The charge should have been: “ If you believe from the evidence that the defendant used unlawful violence upon the person of Sallie Williams, by taking hold of her hand, and by placing his arm around her shoulder, with intent to injure her, you will find him guilty,” etc.
Other errors are assigned and argued by counsel for defendant, but none of them are, in our opinion, of a character that would require a reversal of the judgment. For the error in the charge, the judgment is reversed and the cause is remanded.

Reversed and remanded.